Citation Nr: 0608767	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  05-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the RO.  

Pursuant to a March 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).  



FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active duty.  

2.  The veteran has not identified any in-service stressor to 
support his assertions of having PTSD due to his experiences 
in World War II.  

3.  The veteran currently is not shown to have a diagnosis of 
PTSD that can attributed to any verifiable stressor event or 
incident during his period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d) and (f) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
record of additional psychiatric treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional medical records to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Factual Background

The veteran's service personnel file indicates that he served 
in the European Theater of Operations from December 1943 to 
November 1945 including in operations in the Rhineland, 
Central Europe and Northern France.  

The veteran's Separation Qualification Record indicates that 
the veteran's military occupational specialty was 
administrative non-commissioned officer.  His duties included 
keeping all records, supervising all payrolls, issuing daily 
bulletins, and acting as aide to the Battalion Commander.  

The service medical records do not show any complaints of or 
treatment for a psychiatric disorder.  

The veteran's claims file does not contain any evidence of 
treatment for a psychiatric disorder over the years.  

In a statement submitted in January 2003, the veteran 
indicated that he had post-traumatic stress disorder due to 
his combat service in the European Theater of Operations.  He 
noted that he was awarded the New Jersey Distinguished 
Service Medal and received a citation from the French 
government.  

An August 2003 VA examination indicates that the veteran was 
in the Army during World War II.  It was noted that the 
veteran did not see anybody killed; however, he reported 
facing gunfire and seeing dead bodies.  The veteran did not 
report any post-military stressors.  It was noted that the 
veteran had not received any psychiatric treatment in the 
past.  

The veteran reported having poor sleep, occasional bad 
dreams, occasional depression and irritability.  It was noted 
that the veteran's symptoms did not seem to cause clinically 
significant distress.  

On examination, the veteran was dressed casually and he was 
cooperative.  His mood was neutral; his affect was smiling; 
his speech was normal, and there were no perceptual problems.  
His thought processes and thought content were normal.  There 
was no suicidal or homicidal ideation.  The veteran was 
oriented to person, place and time.  Insight and judgment 
were fair.  Impulse control was fair.  

It was noted that the veteran was active with various 
activities and had a supportive social network.  The examiner 
stated that the veteran had no clearcut psychiatric syndromes 
at the present time, had a productive work history, and a 
supportive family.  No psychiatric diagnosis was made, and a 
GAF of 70 was assigned.  

In a statement submitted in August 2004, the veteran 
indicated that he wanted to appeal the denial of PTSD, 
because his nightmares had not diminished.  

In March 2005, the veteran submitted a copy of an award from 
the French Ministry of Defense that noted the veteran's 
service in Normandy and his role in the liberation of France 
in 1944 to 1945.  

The veteran also submitted documentation of a Distinguished 
Service Medal from the State of New Jersey, awarded for his 
meritorious service in ground combat during World War II in 
the European-African-Middle-Eastern Theater of Operations.


Law and Regulations

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110  (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  

Instead, the record must contain other objective information 
that corroborates his testimony or statements.  See Zarycki, 
6 Vet. App. at 98.  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  

Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  

Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  

On the other hand, whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).  

In both Pentecost and Suozzi, it was held that specific 
evidence that a veteran was actually with his unit at the 
time of an attack is not required to verify that attack as a 
PTSD stressor.  Pentecost, 16 Vet. App. at 128 (holding that 
the Board erred in "insisting that there be corroboration of 
the veteran's personal participation"); Suozzi, 10 Vet. App. 
310 - 11 (evidence that veteran's company received heavy 
casualties during an attack, even without specific evidence 
that the veteran was "integrally involved in the attack" 
was sufficient to reopen his claim for service connection for 
PTSD).  

38 C.F.R. § 3.304(f), as amended on March 7, 2002, provides 
that: Post-traumatic stress disorder.  Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

The veteran served in World War II and was stationed in the 
European Theater of Operations.  

The Board notes that the record is not clear as to whether 
the veteran served in combat.  His military occupational 
specialty is noted as administrative non-commissioned 
officer, and his duties included keeping all records, 
supervising all payrolls, issuing daily bulletins, and acting 
as aide to the Battalion Commander.  

However, the veteran has not responded to the RO's request 
for stressor information.  Additionally, there is nothing in 
the record that indicates what the veteran's stressors were, 
and therefore, no stressors can be verified.  

Notably, on the August 2003 VA examination report, the 
examiner stated that the veteran had no clearcut psychiatric 
syndromes at the present time, had a productive work history, 
and a supportive family.  No psychiatric diagnosis was made, 
and a GAF of 70 was assigned.  

As noted, service connection for PTSD requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).  

In this case, the veteran has not been diagnosed with PTSD, 
nor does the medical evidence of record indicate that the 
veteran had symptoms of, or sought treatment for, a 
psychiatric disorder, to include PTSD, while in service or 
post-service.  Furthermore, no in-service stressors have been 
identified.  

Since the evidence does not show that the veteran has a 
verified service stressor related to support a diagnosis of 
PTSD, or that he has a current diagnosis of PTSD, the Board 
must find that the preponderance of the evidence is against 
the claim of service connection for PTSD; the benefit-of-the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  



ORDER

Service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,  
Board of Veterans' Appeals




 Department of Veterans Affairs


